Citation Nr: 1214606	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left knee disability.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2007.  In November 2011,  the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

Statements made by the Veteran indicate that she may also wish to claim service connection for shin splints.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of service connection for an acquired psychiatric disability, to include PTSD, the Veteran contends that she suffers from PTSD, due to repeated in-service sexual assaults by two females, which began about two weeks after her basic training began, and did not end until basic training ended in August 1979.  Records of VA treatment, including Vet Center counseling, show that beginning in 2007, the Veteran was diagnosed as having PTSD, based on her reported in-service personal assault stressors.  She, however, has not had a VA examination, which includes review of the claims file.  In this regard, in order to establish entitlement to service connection of PTSD based on personal assault, the Veteran's assertions of a stressor are not sufficient to establish the occurrence, but must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f)(5) (2011).    

In addition, although most of the VA treatment records show PTSD as the only acquired psychiatric disability, in May 2007, the diagnostic impression also included depression.  Thus, such condition must also be considered as part of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in a case involving service connection for PTSD when the record showed diagnoses of other mental conditions, that such conditions were part of the claim).  Service treatment records show that on two occasions, in April 1980 and May 1980, when the Veteran was being evaluated for a number of symptoms, the assessment included depression to be ruled out.  She exhibited a flat emotional tone at the time of the May 1980 evaluation.  Therefore, the examination must also include whether the Veteran currently has a depressive disorder related to service.

Concerning the claim for service connection for a left knee condition, the Veteran is competent to report her contentions concerning such condition, but there is no medical evidence of a chronic left knee condition.  She must be afforded an examination to determine whether she has a left knee condition due to service.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, to include records of mental health treatment, as well as treatment for a knee condition, from the Stockton VA Clinic (part of the Palo Alto Health Care System, dated from January 2010 to the present.  

2.  Ask the Veteran to identify the names and locations of all medical providers who treated her for a left knee condition from January 1982 to the present, as well as the approximate dates of any such treatment.  Make all required attempts to obtain all records sufficiently identified by the Veteran.  

3.  After all available records have been assembled, schedule the veteran for a VA psychiatric examination to determine whether she currently has PTSD or other acquired psychiatric disability which is at least as likely as not related to any in-service stressor, or other in-service event.  The entire claims folder must be made available to the examiner in conjunction with the examination.  If PTSD is diagnosed, the specific stressor on which the diagnosis is based must be identified.  If a depressive disorder is diagnosed, the examiner's opinion should include whether it is at least as likely as not that a current depressive disorder is related to symptoms shown in service, in April 1980 and May 1980, when the assessment included rule out depression.  

4.  After all available records requested above have been assembled, schedule the Veteran for a VA examination to determine whether she currently has a chronic left knee disability.  If so, provide the diagnosis for such disability, and provide an opinion as to whether it is at least as likely as not that the left knee disability had its onset in service, to include whether it is related to shin splints shown in June 1979.  The entire claims folder must be made available to the examiner in conjunction with the examination.  

5.  After the development requested has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


